Exhibit 10.1

CONSENT AND AMENDMENT NO. 9 TO CREDIT AGREEMENT

This Consent and Amendment No. 9 to Credit Agreement, dated as of July 31, 2007
(this “Consent and Amendment”), is entered into by and among Blue Ridge Paper
Products Inc., a Delaware corporation (“Borrower”), as Borrower; Blue Ridge
Holding Corp., a Delaware corporation (“Holdings”), as a Credit Party; BRPP,
LLC, a North Carolina limited liability company (the “IP Subsidiary”), as a
Credit Party; and General Electric Capital Corporation, as a Lender and as Agent
for Lenders (in such capacity, “Agent”).

RECITALS

A.            Borrower, Holdings, the IP Subsidiary, Agent and Lender are
parties to that certain Credit Agreement, dated as of December 17, 2003 (as
amended by Amendment No. 1 thereto, dated as of February 17, 2004, Amendment No.
2 thereto, dated as of September 15, 2004, Consent and Amendment No. 3 thereto,
dated as of October 8, 2004, Amendment No. 4 thereto, dated as of October 8,
2004, Amendment No. 5 thereto, dated as of December 21, 2004, Amendment No. 6
thereto, dated as of August 5, 2005, Amendment No. 7 thereto, dated as of March
15, 2006, Amendment No. 8 thereto, dated as of June 9, 2006, and as from time to
time hereafter further amended, restated, supplemented or otherwise modified and
in effect, the “Credit Agreement”), pursuant to which Lender has made and will
hereafter make loans and advances and other extensions of credit to Borrower.

B.            Holdings has entered into an Agreement and Plan of Merger, by and
among Rank Group Limited, a New Zealand company (“RGL”), Packaging Holdings
Inc., a Delaware corporation (“Newco”), Holdings, and KPS Special Situations
Fund, L.P., a Delaware limited partnership, solely in its capacity as the
Stockholder Representative, pursuant to which Newco will merge with and into
Holdings, with Holdings as the surviving corporation (the “RGL Merger”).

C.            Upon the consummation of the RGL Merger, Borrower shall be
required under the terms of the Senior Secured Notes, to make an offer to the
holders thereof to purchase the Senior Secured Notes at a purchase price equal
to 101% of the principal amount thereof (the “Notes Purchase Offer”).

D.            Borrower has requested that Agent and Lender consent to the RGL
Merger (and certain other actions as set forth herein upon the consummation of
the RGL Merger) and the Notes Purchase Offer, and Agent and Lender are willing
to provide such consent on the terms and subject to the conditions set forth
herein.

E.             This Consent and Amendment shall constitute a Loan Document and
these Recitals shall be construed as part of this Consent and Amendment. 
Capitalized terms used herein without definition are so used as defined in the
Credit Agreement and Annex A thereto.


--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.                                      CONSENTS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT TO THE CONTRARY:


1.1.          AGENT AND LENDER HEREBY CONSENT TO THE RGL MERGER; PROVIDED, THAT
IMMEDIATELY UPON THE CONSUMMATION THEREOF, THE AMENDMENTS TO THE CREDIT
AGREEMENT SET FORTH IN SECTION 2 OF THIS CONSENT AND AMENDMENT SHALL BECOME
EFFECTIVE.


1.2.          AGENT AND LENDER HEREBY CONSENT TO THE NOTES PURCHASE OFFER UPON
THE CONSUMMATION OF THE RGL MERGER; PROVIDED, THAT, (X) (A) PROCEEDS OF LOANS
MAY BE USED TO MAKE PAYMENTS UNDER THE NOTES PURCHASE OFFER ONLY TO THE EXTENT
THAT, BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH PAYMENTS, BORROWING
AVAILABILITY IS EQUAL TO AT LEAST $10,000,000 AND (B) AT THE TIME ANY PAYMENTS
UNDER THE NOTES PURCHASE OFFER ARE MADE, NO EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING OR WOULD RESULT FROM THE MAKING OF ANY SUCH PAYMENTS AND (Y)
TO THE EXTENT THAT PAYMENTS UNDER THE NOTES PURCHASE OFFER ARE NOT FUNDED WITH
THE PROCEEDS OF LOANS AS PROVIDED UNDER (X) ABOVE, SUCH PAYMENTS UNDER THE NOTES
PURCHASE OFFER SHALL BE FUNDED WITH THE PROCEEDS OF (A) SALES OF COMMON STOCK
BY, OR OTHER EQUITY CONTRIBUTIONS TO, HOLDINGS AND WHICH ARE IN TURN CONTRIBUTED
AS EQUITY TO BORROWER AND/OR (B) THE ISSUANCE OF INDEBTEDNESS PERMITTED TO BE
INCURRED BY THE PROVISIONS OF SECTION 2.1 OF THIS CONSENT AND AMENDMENT.


1.3.          EFFECTIVE UPON THE CONSUMMATION OF THE RGL MERGER, AGENT AND
LENDER HEREBY (A) RELEASES HOLDINGS AS A CREDIT PARTY UNDER THE CREDIT AGREEMENT
AND EACH OTHER LOAN DOCUMENT AND RELEASES THE HOLDINGS GUARANTY AND ANY LIENS
GRANTED BY HOLDINGS PURSUANT TO THE COLLATERAL DOCUMENTS, AND (B) CONSENTS TO
THE TRANSFER OF THE BORROWER’S INTEREST IN ENVASES PANAMA, S.A. TO EVERGREEN
PACKAGING INTERNATIONAL B.V.


2.                                      AMENDMENTS TO CREDIT AGREEMENT.  THE
AMENDMENTS TO THE CREDIT AGREEMENT SET FORTH IN THIS SECTION 2 SHALL TAKE EFFECT
IMMEDIATELY UPON THE CONSUMMATION OF THE RGL MERGER.  IF, FOR ANY REASON, THE
RGL MERGER IS NOT CONSUMMATED, THEN THE AMENDMENTS TO THE CREDIT AGREEMENT SET
FORTH IN THIS SECTION 2 SHALL BE VOID.


2.1.          SECTION 6.3(A) OF THE CREDIT AGREEMENT IS AMENDED BY INSERTING THE
FOLLOWING AS NEW CLAUSES (X) AND (XI) AT THE END THEREOF:

“and (x) Indebtedness incurred by Borrower (which Indebtedness may be loaned to
Borrower by a non-Subsidiary Affiliate of the Borrower) for the purpose of
making payments under the Notes Purchase Offer (as defined in the Consent and
Ninth Amendment to the Credit Agreement) in an aggregate amount not to exceed
the amount needed to make such payments and pay any fees and expenses in
connection therewith and (xi) Indebtedness or Guaranteed Indebtedness incurred
by any Credit Party in respect of the CHH Multi-Option Facility Agreement”.


2.2.          SECTION 6.7 OF THE CREDIT AGREEMENT IS AMENDED BY INSERTING THE
FOLLOWING AS A NEW CLAUSE (G) AT THE END OF THE FIRST SENTENCE THEREOF:

2


--------------------------------------------------------------------------------


 

“and (g) the following Liens securing the Indebtedness permitted to be incurred
under Section 6.3(a)(x) or (xi): (i) if all of the Senior Secured Notes have
been repurchased or repaid in full, (x) a first priority Lien on the Noteholder
Priority Collateral which shall be senior to Agent’s Lien, on behalf of Lenders,
on such Collateral and (y) a second priority Lien on the Lender Priority
Collateral which shall be junior to Agent’s Lien, on behalf of Lenders, on such
Collateral, subject, in each case, to the holders of such Indebtedness (or an
agent on behalf of such holders) entering into an intercreditor agreement on
substantially the same terms as the Intercreditor Agreement, and (ii) if less
than all of the Senior Secured Notes have been repurchased or repaid in full, a
junior Lien on the Noteholder Priority Collateral, which shall be junior to
Agent’s Lien, on behalf of Lenders, on such Collateral, subject, to the holders
of such Indebtedness (or an agent on behalf of such holders) entering into an
intercreditor agreement in form and substance reasonably satisfactory to Agent
and the Senior Secured Notes Trustee”.


2.3.          ANNEX A (DEFINITIONS) TO THE CREDIT AGREEMENT IS AMENDED BY
AMENDING AND RESTATING THE DEFINITION OF “CHANGE OF CONTROL” AS FOLLOWS:

“‘Change of Control’ means any event, transaction, occurrence or series of
events, transactions or occurrences, as a result of which (a) RGL shall cease,
directly or indirectly, to own and control all of the economic and voting rights
associated with ownership of at least thirty-three percent (33%) of the
outstanding capital Stock of Holdings on a fully diluted basis, (b) Holdings
shall cease to own and control all (100%) of the economic and voting rights
associated with ownership of all (100%) of the outstanding capital Stock of
Borrower, (c) RGL shall cease to control a majority of the seats on the board of
directors of Holdings or (d) any event (other than the RGL Merger) occurs which
would result in a “Change of Control” as defined in the Senior Secured Notes
Indenture.”


2.4.          THE FOLLOWING DEFINED TERMS ARE INSERTED IN ANNEX A (DEFINITIONS)
TO THE CREDIT AGREEMENT IN THE APPROPRIATE ALPHABETICAL ORDER:

“‘CHH Multi-Option Facility Agreement’ means the Multi-Option Facility Agreement
dated December 18, 2006 (as amended from time to time) between Carter Holt
Harvey Limited, Credit Suisse and others.”

“‘RGL’ means Rank Group Limited, a New Zealand company.”

“‘RGL Merger’ means the merger of Packaging Holdings Inc., a Delaware
corporation, with and into Holdings with Holdings as the surviving corporation
pursuant to that certain Agreement and Plan of Merger, by and among RGL,
Packaging Holdings Inc., Holdings, and KPS Special Situations Fund, L.P., a
Delaware limited partnership, solely in its capacity as the Stockholder
Representative.”

3


--------------------------------------------------------------------------------


 


3.                                      CONDITIONS TO EFFECTIVENESS.  THE
EFFECTIVENESS OF THIS CONSENT AND AMENDMENT IS EXPRESSLY CONDITIONED UPON THE
SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT IN A MANNER
ACCEPTABLE TO AGENT:


3.1.          AGENT’S RECEIPT OF COUNTERPARTS OF THIS CONSENT AND AMENDMENT,
DULY EXECUTED BY BORROWER, HOLDINGS, THE IP SUBSIDIARY, AGENT AND LENDER.


3.2.          AFTER GIVING EFFECT TO THE CONSENTS SET FORTH IN SECTION 1 OF THIS
CONSENT AND AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT FROM THE EFFECTIVENESS OF THIS CONSENT AND AMENDMENT.


3.3.          BORROWER SHALL HAVE PROVIDED TO AGENT EVIDENCE AND DOCUMENTATION,
REASONABLY SATISFACTORY TO AGENT, REGARDING THE SOURCES OF THE FUNDS PROPOSED TO
BE USED TO MAKE THE PAYMENTS UNDER THE NOTES PURCHASE OFFER.


4.                                      REFERENCE TO AND EFFECT UPON THE CREDIT
AGREEMENT AND OTHER LOAN DOCUMENTS.


4.1.          THE CREDIT AGREEMENT, THE NOTES AND EACH OTHER LOAN DOCUMENT SHALL
REMAIN IN FULL FORCE AND EFFECT AND EACH IS HEREBY RATIFIED AND CONFIRMED BY
BORROWER AND THE IP SUBSIDIARY.  WITHOUT LIMITING THE FOREGOING, THE LIENS
GRANTED PURSUANT TO THE COLLATERAL DOCUMENTS (OTHER THAN BY HOLDINGS) SHALL
CONTINUE IN FULL FORCE AND EFFECT AND THE GUARANTY OF THE IP SUBSIDIARY SHALL
CONTINUE IN FULL FORCE AND EFFECT.


4.2.          EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”,
“HEREUNDER”, “HEREOF”, “HEREIN” OR ANY OTHER WORD OR WORDS OF SIMILAR IMPORT
SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED HEREBY, AND
EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO THE CREDIT AGREEMENT OR ANY WORD OR
WORDS OF SIMILAR IMPORT SHALL BE AND MEAN A REFERENCE TO THE CREDIT AGREEMENT AS
AMENDED HEREBY.


5.                                      COUNTERPARTS.  THIS CONSENT AND
AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED SHALL BE DEEMED AN ORIGINAL BUT ALL SUCH COUNTERPARTS SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.  A COUNTERPART SIGNATURE PAGE DELIVERED BY FAX
TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF AN ORIGINALLY EXECUTED
COUNTERPART.


6.                                      COSTS AND EXPENSES.  AS PROVIDED IN
SECTION 11.3 OF THE CREDIT AGREEMENT, BORROWER SHALL PAY THE FEES, COSTS AND
EXPENSES INCURRED BY AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION AND
DELIVERY OF THIS CONSENT AND AMENDMENT (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES).


7.                                      GOVERNING LAW.  THIS CONSENT AND
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS) OF THE STATE OF NEW
YORK.


8.                                      HEADINGS.  SECTION HEADINGS IN THIS
CONSENT AND AMENDMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT CONSTITUTE A PART OF THIS CONSENT AND AMENDMENT FOR ANY OTHER PURPOSE.

4


--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS]

5


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Consent and Amendment has been duly executed as of the
date first written above.

 

BLUE RIDGE PAPER PRODUCTS INC., as Borrower

 

 

 

 

 

 

 

 

By:

/s/ John Wadsworth

 

 

Title:

CFO

 

 

 

 

 

BLUE RIDGE HOLDING CORP., as a Credit Party

 

 

 

 

 

 

 

 

By:

/s/ John Wadsworth

 

 

Title:

CFO

 

 

 

 

 

BRPP, LLC, as a Credit Party

 

 

By:

Blue Ridge Paper Products Inc., sole Member and
Manager

 

 

 

 

 

By:

/s/ John Wadsworth

 

 

Title:

CFO

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

 

as Agent and Lender

 

 

 

 

 

 

 

 

By:

/s/ Meeno Sameer, Vice President, Risk

 

 

Title: Duly Authorized Signatory

 


--------------------------------------------------------------------------------